Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 1 June 2021 was received.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objections to the specification has been withdrawn in view of the amendment to the title.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Matsumoto et al. in view of Mesuda et al. on claims 1-16 is withdrawn in view of Applicant’s arguments and Examiner’s Amendment below.
	
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Chris Brown on August 4, 2021.

IN THE CLAIMS:

Claims 9-16 are cancelled.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a binder for a nonaqueous electrolyte secondary battery comprising a crosslinked polymer comprises ethylenically unsaturated carboxylic acid in an amount of 20 to 99.95 mass% and the crosslinkable monomer comprises at least one compound selected from the group consisting of trimethylolpropane diallyl ether and trimethylolpropane triallyl ether.  As argued by Applicant, the binder of the prior art of Mesuda comprises fluorine containing polymer and fails to suggest that the monomer comprising trimethylolpropane diallyl ether and trimethylolpropane triallyl ether would be present to form the crosslinked polymer of the binder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727